Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on July 15, 2021. Claims 1-20 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 07/15/2021 are acknowledged. With respect to the rejections of claims 1-2 and 12-19 under 35 U.S.C. 103(a), the applicant’s amendment/arguments (see REMARKS, pages 12-15) have been fully considered and are persuasive. Accordingly, the previous office action sent on 04/15/2021 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The Applicants’ amendment/arguments in the outstanding response filed 07/15/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed transaction controller (claims 1 and 19) for ordering a plurality of transactions between a master device and a slave device, comprising, a transaction table, a first sequence counter, and a first ordering counter ..., and wherein the transaction controller is configured to record ... the first and second values with first and second transaction identifiers ‘TIDs’ associated with the first and second transactions ... ; wherein the transaction table further stores first and second sets of  transaction attributes that are associated with the first and second transactions, respectively, and the first and second sets of transaction attributes are associated with the first and second TIDs, the first and second values, and first and second virtual master identifiers ‘VMIDs’, respectively, and wherein the first and second VMIDs indicate association of the first and second TIDs with first and second VMs of the master device, respectively” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-11 and 20.
	The prior art of record also fails to fairly show or suggest the claimed method (claim 12) for ordering a plurality of transactions between a master device and a slave device, comprising, among other limitations, the novel and unobvious limitations as “incrementing a first sequence counter associated with the master device when a transaction of a plurality of transactions is initiated by the master device, wherein the first sequence counter has a first value when a first transaction of the plurality of transactions is initiated and a second value when a second transaction of the plurality of transactions is initiated; incrementing a first ordering counter associated with the master device when each of first and second sets of data packets stored in the slave device and associated with the first and second transactions, respectively, is transmitted to the master device; storing the first and second values of the first sequence counter , by a transaction controller, in a transaction table, based on first and second transaction identifiers 'TIDs' that are associated with the first and second transactions of the plurality of transactions, respectively, wherein the first transaction is initiated before the second transaction; determining ... based on the second value of the first sequence counter, the second TID, and a current value of the first ordering counter ... ordering the first and second transactions” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 13-18.

5. 	References U.S. 7,529,245; U.S. 9,021,169; U.S. 10,515,030 and U.S. 10,795,844 are cited because they are put pertinent to manage the transaction in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


September 25, 2021